Acknowledgements
This communication is in response to applicant’s response filed on 01/20/2021.
Claims 1, 9-10, 18, and 20 have been amended. Claim 17 has been cancelled. 
Claims 1-16 and 18-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Spivack (US 20140222558) in view of Tsui (US 20170116596) in further view of Bui (US 20190102845) in further view of Su (20150095228) does not teach or 
Applicant argues dependent claims 2-16, 19, and 21 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 15-16, 18-20 are unpatentable over Spivack (US 20140222558) in view of Tsui (US 20170116596) in further view of Bui (US 20190102845) in further view of Grigg (US 20150294385) in further view of Fitzpatrick (US 20190000382).

Regarding Claims 1, 18, and 20, Spivack teaches determine whether one or more RFID signals from one or more RFID tags and/or one or more NFC signals from one or more NFC tags are detected in a store (Paragraph 0092 teaches the presence of the product is detected or identified in the augmented reality environment by a radio frequency identification (RFID) chip coupled to the product, for example, the RFID chip can be embedded in the product, or on a label attached to the product, or attached on a surface or a nearby location of the product; the RFID chip can be detected and read, for example, via the RF sensor/RFID reader); identify at least product information associated with a plurality of products from the detected one or more RFID signals and/or the one or more NFC signals (Paragraph 0095 teaches the object identifier module can receive advisory data associated with the product or service to assist the identifying/recognizing/detecting the product or service, wherein the advisory ; determine whether any in-store customer comments and/or reviews corresponding to the plurality of products exist based at least in part on the product information (Paragraph 0095 teaches the advisory data can include metadata or tags relevant to the product or service, wherein the metadata about the product can be added by another previous user who already identified the product, and/or tagged the product at the location that the mobile device is currently situated); display the one or more profile-relevant in-store customer comments and/or reviews in augmented reality (AR) as one or more information bubbles arranged adjacent to or in close proximate association with the respective plurality of products (Paragraph 0099 teaches the information is rendered translucently and disposed adjacently or partially overlaid with the product or service depicted in the augmented reality environment on the mobile device; the information includes advisory data associated with the product or service (e.g., metadata or tags that are deemed (either automatically by the identifier module, or by another user, or by a merchant or an administrator) relevant to the product or service)).
However, Spivack does not explicitly teach perform one-tap authentication of a user via a contactless card belonging to the user; retrieve, access, and/or load a personal profile associated with the user based at least in part on the performed one-tap authentication of the user via the contactless card, wherein the personal profile is linked to or associated with the contactless card.
perform one-tap authentication of a user via a contactless card belonging to the user (Paragraphs 0020, 0132, 0161, and 0167 teach when the card is brought into proximity or tapped to a mobile computing device, at least one user interface window includes a prompt for user authentication before energizing the external proximity based card (i.e., contactless card); the process authenticates a user of the card as a prerequisite to receiving the information from the card to prevent the card from be used fraudulently); retrieve, access, and/or load a personal profile associated with the user based at least in part on the performed one-tap authentication of the user via the contactless card, wherein the personal profile is linked to or associated with the contactless card (Paragraphs 0132 and 0068 teach data (i.e., profile) is transferred to the device, wherein the data may include user data such as user's email address, phone number, unique user ID, other security-related data, and individual demographic data such as full name, gender, date of birth, and any sort of variable/modifiable data such as an account balances, points, user status, or variable security-related data).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Spivack to incorporate the teachings of Tsui to perform one-tap authentication of a user via a contactless card belonging to the user; retrieve, access, and/or load a personal profile associated with the user based at least in part on the performed one-tap authentication of the user via the contactless card, wherein the personal profile is linked to or associated with the contactless card.

However, the combination of Spivack and Tsui does not explicitly teach determine which of the in-store customer comments and/or reviews are relevant to the user to generate one or more profile-relevant in-store customer comments and/or reviews, wherein the determination of the relevancy comprises at least: (i) analyzing past financial transactions unique to and made by the user via the contactless card at the store, and (iii) identifying the related in-store customer comments and/or reviews as profile-relevant.
Bui from the same or similar field of endeavor teaches determine which of the in-store customer comments and/or reviews are relevant to the user to generate one or more profile-relevant in-store customer comments and/or reviews, wherein the determination of the relevancy comprises at least: (i) analyzing past financial transactions unique to and made by the user via the contactless card at the store, and (iii) identifying the related in-store customer comments and/or reviews as profile-relevant (Paragraphs 0031, 0039-0041, 0045, 0050-0053, 0086, 0102 teach a social media can be limited to users in a vicinity of a store, and the users can use mobile devices to communicate with the platform, forming the in-store social media; the mobile devices can include  the process can be automatic, e.g., through a menu in which the 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack and Tsui to incorporate the teachings of Bui to determine which of the in-store customer comments and/or reviews are relevant to the user to generate one or more profile-relevant in-store customer comments and/or reviews, wherein the determination of the relevancy comprises at least: (i) analyzing past financial transactions unique to and made by the user via the contactless card at the store, and (iii) identifying the related in-store customer comments and/or reviews as profile-relevant.
There is motivation to combine Bui into the combination of Spivack and Tsui because the in-store social media can monitor, track, and analyze the customer preferences, e.g., about the products and/or services offered by the store. The store can learn more about the customers and how to best cater to their needs, thus developing stronger relationships with the customers. The present invention discloses a communication platform for performing social media activities between customers of a store, which can form an in-store social media. The platform can provide benefits to participating customers, such as giving to the customers an environment for engaging in discussion or in general, communication with other 
However, the combination of Spivack, Tsui, and Bui does not explicitly teach (ii) determining one or more shopping patterns and one or more budget-related preferences in the analyzed financial transactions and whether the one or more shopping patterns and the one or more budget-related preferences relate to any of the plurality of products with the in-store customer comments and/or reviews, (iii) determining whether 2Appl. No. 16/423,482Docket No.: 1988.0251there is a predetermined price not to be exceeded for a specific item and determining, for each of the plurality of products, whether the product relates to the specific item and whether the product exceeds the predetermined price.
determining one or more shopping patterns and one or more budget-related preferences in the analyzed financial transactions and whether the one or more shopping patterns and the one or more budget-related preferences relate to any of the plurality of products with the in-store customer comments and/or reviews (Paragraphs 0068, 0055, 0065, 0082, and 0088 teach a video stream may be captured while shopping in a retail location, and upon identifying an item, the purchase price of item, and determining budget information associated with the item, an AR presentation application is configured to highlight or outline the item and include the budgetary information; in addition, posted messages (i.e., customer comments/reviews) are retrieved for presentation to a user via the mobile communication device; budgetary information may include, but is not limited to, the impact on the budget (overall budget impact and/or category budget impact) that would result if the user were to purchase an item, whether the purchase price of an item is within budget allowance based on current budget thresholds/limits (overall budget and/or budget categories) and previous expenditures undertaken by the user during the budget period (e.g., current week, current month, previous predetermined period of time or the like) (i.e., shopping patterns); the financial budget of the user may provide for specific amounts allocated to specific spend categories for a specified period of time; thus, the budgetary information that is determined may include determining the impact on the user's financial budget and/or a category within the financial budget), (iii) determining whether 2Appl. No. 16/423,482Docket No.: 1988.0251there is a predetermined price not to be exceeded for a specific item and determining, for each of the plurality of products, whether the product relates to the specific item and whether the product exceeds the predetermined price (Paragraphs 0088-0089 teach the present invention may determine the monetary effect on the financial budget and/or one or more categories within the budget based on the user purchasing the item (i.e., how much would remain in the budget after purchase or how the budget would be exceeded by); the budgetary information includes a determination as to whether a purchase of the item is within the financial budget allowances/limits for the overall budget or a category within the budget; for example, if $150 remains in a user's annual budget for clothing expenditures and the purchase price of a clothing item being considered (i.e., viewable within the live video stream on the mobile communication device) is $200, the purchase price would be considered to be outside of the budget allowance/limit associated with the clothing category, if however, the clothing item being considered is $50 it would be determined to be within current budget allowance/limits).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, and Bui to incorporate the teachings of Grigg to determine one or more shopping patterns and one or more budget-related preferences in the analyzed financial transactions and whether the one or more shopping patterns and the one or more budget-related preferences relate to any of the plurality of products with the in-store customer comments and/or reviews, and determine whether 2Appl. No. 16/423,482Docket No.: 1988.0251there is a predetermined price not to be exceeded for a specific item and determining, for each of the plurality of products, whether 
There is motivation to combine Grigg into the combination of Spivack, Tsui, and Bui because users can quickly determine budgetary information using their mobile device to compare the purchase price of an item to the financial budget associated with the user to determine an impact on the financial budget based on the user purchasing the item. By presenting one or more budget indicators within the live video stream displayed on the mobile communication device, the one or more budget information indicators effectively indicates the impact on the financial budget of the user purchasing the item (Grigg Paragraph 0013).
The combination of Spivack, Tsui, Bui, and Grigg does not explicitly teach wherein the displayed one or more profile-relevant in-store customer comments and/or reviews are color coded in a first color to indicate a first type of information and in a second color different from the first color to indicate a second type of information different from the first type of information.
Fitzpatrick from same or similar field of endeavor teaches wherein the displayed one or more profile-relevant in-store customer comments and/or reviews are color coded in a first color to indicate a first type of information and in a second color different from the first color to indicate a second type of information different from the first type of information (Paragraphs 0069-0071 teach in the example in FIG. 1, analysis 103, 104, 105 returned to the user are ratings of each item using a color-coded system to visually display each item's “rating” to user; in this example, analysis 103, 104 and 105 are 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, and Grigg to incorporate the teachings of Fitzpatrick for the displayed one or more profile-relevant in-store customer comments and/or reviews to be color coded in a first color to indicate a first type of information and in a second color different from the first color to indicate a second type of information different from the first type of information.
There is motivation to combine Fitzpatrick into the combination of Spivack, Tsui, Bui, and Grigg because the system gives users quick access to information or data about items in front of them, by recognizing the item and analyzing the data that is pertinent to that item and the user's needs on an interface that is easy to  The system for analyzing items allows users to transfer item analysis to perform other tasks on a computing device including, but not limited to, purchasing items, purchasing alternative items, keeping track of purchases and spending, creating shopping lists, recipes, meal plans and exercise plans, communicating with other users about items, submitting and accessing customer reviews of items, and the like (Fitzpatrick Paragraph 0031).
Regarding Claim 1, Spivack teaches an apparatus (Paragraph 0073 teaches mobile device may be any electronic device (e.g., portable devices, a computer, a server, location-aware devices, mobile phones, PDAs, laptops, palmtops, iPhones, cover headsets, heads-up displays, helmet mounted display, head-mounted display, scanned-beam display, Google Glass, smart glasses/goggles, wearable computer such as mobile enabled watches or eyewear, and/or any other mobile interfaces and viewing devices)) comprising: a radio frequency identification (RFID) reader and/or a near-field communication (NFC) reader (Paragraph 0082 teaches mobile device includes a radio frequency (RF) or other types of wireless sensor; the RF sensor can be any combination of software agents and/or hardware modules able to detect or identify an RF identification chip or other similar wireless identification tags); a memory storing one or more instructions (Paragraph 0117 teaches mobile device includes a ; and one or more processors, coupled with the memory, operable to execute the one or more instructions (Paragraph 0118 teaches any portion of or all of the functions described of the various example modules in the mobile device can be performed by the processing unit; various sensors and/or modules can be performed via any of the combinations of modules in the control subsystem that are not illustrated, including, but not limited to, the processing unit and/or the memory unit).
Regarding Claim 18, Spivack teaches a method (Paragraph 0019 teaches a method comprises detecting one or more targets in the augmented reality platform using a select area in a perspective of a user, the perspective being captured by a mobile device; and prompting the user to choose an object of interest from the one or more detected targets).
Regarding Claim 20, Spivack teaches a non-transitory computer-readable storage medium storing computer-readable program code executable by a processor (Paragraph 0136 teaches machine-readable medium is shown in an exemplary embodiment to be a single medium, the term “machine-readable medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions; the term “machine-readable medium” shall also be taken to include any medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present disclosure).

Regarding Claim 3, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitation of claim 1; however the combination does not explicitly teach wherein the contactless card is tapped to or brought near the apparatus to authenticate the user.
Tsui further teaches wherein the contactless card is tapped to or brought near the apparatus to authenticate the user (Paragraphs 0132, 0024, and 0115 teach when the card is brought into proximity or tapped to a mobile computing device a portion of the information from the external proximity based card forms a lookup key, and the database is configured to use the lookup key to locate the data for retrieval from the stored user information; in some implementations, the stored user information is encrypted, and the mobile computing device further comprises a decryption module configured to decrypt the stored user information using the information received from the external proximity based card as a decryption key; a tap application facilitates retrieval and usage of information stored on a proximity based card).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the further teachings of Tsui for the contactless card to be tapped to or brought near the apparatus to authenticate the user.
There is motivation to further combine Tsui into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick because of the same reasons listed above for claim 1.

Regarding Claim 4, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitation of claim 1; however the combination does not explicitly teach wherein the personal profile includes information on one or more of the following: (i) a dietary restriction of the user, (ii) a meal plan set by the user, (iii) a diet that the user is on, (iv) a favorite snack, (v) a favorite seasonal fruit, (vii) a budget plan, (viii) a list of products purchased during a predefined time period, (ix) a favorite protein, (x) a preference for a specific discounted product, (xi) a list of frequently purchased products, (xii) a personal shopper system linked by the user, and (xiii) a product rating preference set by the user.
Fitzpatrick further teaches wherein the personal profile includes information on one or more of the following: (i) a dietary restriction of the user, (ii) a meal plan set by the user, (iii) a diet that the user is on, (iv) a favorite snack, (v) a favorite seasonal fruit, (vii) a budget plan, (viii) a list of products purchased during a predefined time period, (ix) a favorite protein, (x) a preference for a specific discounted product, (xi) a list of frequently purchased products, (xii) a personal shopper system linked by the user, and (xiii) a product rating preference set by the user (Paragraph 0071 teaches each method that processes and analyzes the item data is configured according to its unique purpose, each user's condition, each user's intention, each user's purpose, each user's goals, or a combination of one or more of these parameters; examples of parameters and methods to process item and user data include but are not limited to health conditions and concerns such as diabetes, heart disease, cancer, allergies, and pregnancy; user preferences such as lifestyle 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the further teachings of Fitzpatrick for the personal profile to include a list of products purchased during a predefined time period.
There is motivation to further combine Fitzpatrick into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick for the same reasons listed above in claim 1.

Regarding Claim 5, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick all the limitation of claim 1; however the combination does not explicitly wherein the one or more profile-relevant in-store customer comments and/or reviews are in-store customer comments and/or reviews corresponding to the plurality of products meeting one or more of the following criteria: (i) previously purchased products, (ii) product related to a meal plan set by the user, (iii) product comporting with a dietary restriction of the user, (iv) product allowed under a diet the user is on, (v) product related to a favorite snack of the user, (vi) product related to a favorite seasonal fruit of the user, (vii) product related to a favorite protein of the user, (viii) discounted product or specials on products specified by the user, (ix) product related to frequently purchased products by the user, (x) product recommended by a personal shopper system associated with the user, and (xi) product meeting a threshold product rating set by the user.
Bui further teaches wherein the one or more profile-relevant in- store customer comments and/or reviews are in-store customer comments and/or reviews corresponding to the plurality of products meeting one or more of the following criteria: previously purchased products (Paragraphs 0045 and 0050-0051 teach the customer preferences can be determined using the customer online data and the historical customer in-store data; the historical customer in-store data can identify the customer's previous in-store activities, as received from the controller; the platform controller can be configured to assist a customer in purchasing a product or in obtaining a service in the store; the store can display, via software running on the customer’s mobile device, a response to an inquiry (i.e., in-store comment), including a suggested store product that the 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the further teachings of Bui for the one or more profile-relevant in-store customer comments and/or reviews to be in-store customer comments and/or reviews corresponding to the plurality of products meeting one or more of the following criteria: previously purchased products.
There is motivation to further combine Bui into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick for the same reasons listed above for claim 1.

Regarding Claim 6, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitation of claim 1; and Spivack further teaches wherein the one or more RFID tags and/or the one or more NFC tags are arranged on or adjacent to the plurality of products (Paragraph 0092 teaches the presence of the product is detected or identified in the augmented reality environment by a radio frequency identification (RFID) chip coupled to the product, for example, the RFID chip can be embedded in the product, or on a label attached to the product, or attached on a surface or a nearby location of the product).

Regarding Claim 9, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitation of claim 1; however the combination does not  wherein the first type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews are positive and the second type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews are negative.
Fitzpatrick further teaches wherein the first type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews are positive and the second type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews are negative (Paragraph 0070 teaches system for analyzing items can include a color-coded scale; in this example, an item receives a fourth color rating, when system for analyzing items has determined that the item is a favorable item (i.e., positive), a third color rating, when system has determined that the item is a mostly favorable item (i.e., somewhat positive) for user, a second color rating, when the item is a mostly unfavorable item (i.e., somewhat negative) for user, and a first color rating, when the item is very unfavorable (i.e., negative) for user).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the further teachings of Fitzpatrick for the first type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews to be positive and the second type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews to be negative.


Regarding Claim 10, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitation of claim 9; however the combination does not explicitly teach wherein the first color is green and the second color is red.
Fitzpatrick further teaches wherein the first color is green and the second color is red (Paragraph 0070 teaches the color-coded scale ranges from red indicating the most unfavorable items to green as the most favorable items).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the further teachings of Fitzpatrick for the first color to be green and the second color to be red.
There is motivation to further combine Fitzpatrick into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick for the same reasons listed above for claim 1.

Regarding Claim 15, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 1 above; and Spivack further teaches wherein the apparatus is a mobile computing device or a wearable computing device (Paragraph 0073 teaches the mobile devices may be portable devices, a computer, a server, location-aware devices, mobile phones, PDAs, 

Regarding Claim 16, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the authentication of the user via the contactless card automatically logs the user into an application and allows the user to enter a review of the plurality of products via the application.
Tsui further teaches wherein the authentication of the user via the contactless card automatically logs the user into an application and allows the user to enter a review of the plurality of products via the application (Paragraphs 0135 and 0068 teach the Tap application sends the unique identifier to a third party, such as a wireless carrier, and the third party provides one or more authentication values corresponding to the unique identifier; the third party uses the unique identifier to look up an account corresponding to the device, and returns authentication values from the account information (e.g., a ZIP or postal code, an email address, or a user name, phone number, unique user ID, other security-related data, and individual demographic data such as full name, gender, date of birth, and any sort of variable/modifiable data such as an account balances, points, user status, or variable security-related data); other user data can be used for helping establish a payment card-holder's credentials, gathering user data for marketing, operations, user identification, access control, attendance, and so on).

There is motivation to further combine Tsui into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick because of the same reasons listed above for claim 1.

Regarding Claim 19, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 1 above; and Spivack further teaches wherein the product information includes in-store reviews or comments related to the plurality of products (Paragraph 0095 teaches object identifier module can also receive advisory data associated with the product or service to assist the identifying/recognizing/detecting the product or service, wherein the advisory data being added by another user of the augmented reality environment, or by an administrator or merchant of the augmented reality marketplace; the advisory data can include metadata or tags relevant to the product or service, wherein the metadata about the product can be added by another previous user who already identified the product, and/or tagged the product at the location that the mobile device is currently situated).

Claim 2 is unpatentable over Spivack (US 20140222558) in view of Tsui (US 20170116596) in further view of Bui (US 20190102845) in further view of Grigg (US 20150294385) in further view of Fitzpatrick (US 20190000382) in further view of Song (US 20190188876).

Regarding Claim 2, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the RFID reader is a passive ultra- high frequency (UHF) RFID reader.
Song from same or similar field of endeavor teaches wherein the RFID reader is a passive ultra-high frequency (UHF) RFID reader (Paragraph 0037 teaches generally, the RFID tag (and other RFID tags described herein) includes a RFID antenna and a RF interface as a transceiver for two-way communication with the RFID reader; in response to receipt of an interrogation signal from the RFID reader, an ASIC/CPU module of the RFID tag formulates a response that includes the identifying data from the RFID tag, and the response is wirelessly transmitted to the RFID reader; the identification responses received by the RFID reader from the RFID tag can be communicated using ultra-high frequency (UHF) radio waves).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the teachings of Song for the RFID reader to be a passive ultra-high frequency (UHF) RFID reader.


Claim 7 is unpatentable over Spivack (US 20140222558) in view of Tsui (US 20170116596) in further view of Bui (US 20190102845) in further view of Grigg (US 20150294385) in further view of Fitzpatrick (US 20190000382) in further view of Carrick (US 20100109844).

Regarding Claim 7, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the one or more RFID signals from one or more RFID tags and/or one or more NFC signals from one or more NFC tags are amplified by a signal amplifier.
Carrick from same or similar field of endeavor teaches wherein the one or more RFID signals from one or more RFID tags and/or one or more NFC signals from one or more NFC tags are amplified by a signal amplifier (Paragraph 0049 teaches the RFID tags can be passive backscatter tags comprising an RFID chip which harvests some of the signal energy broadcasted from the tag reader for on-board processing, and reflects, retransmits, or scatters back remaining electromagnetic energy; the tags can include on-board power sources, which may be used to power signal detection electronics, e.g., signal amplifiers, and signal processing electronics).

There is motivation to combine Carrick into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick because the amplifier may transmit a signal from a tag to a tag reader that is farther away (Carrick Paragraph 0049).

Claims 8 and 11 are unpatentable over Spivack (US 20140222558) in view of Tsui (US 20170116596) in further view of Bui (US 20190102845) in further view of Grigg (US 20150294385) in further view of Fitzpatrick (US 20190000382) in further view of Jo (US 20160364788).

Regarding Claim 8, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the product information includes at least a product identification number.
Jo from same or similar field of endeavor teaches wherein the product information includes at least a product identification number (Paragraph 0095 teaches the control unit checks product information corresponding to the recognized object (or a product name/search word corresponding to the recognized object) among product information for each object (or product information for each 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the teachings of Jo for the product information to include at least a product identification number.
There is motivation to combine Jo into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick because the display unit can display the product information in augmented reality next to the identified object and puts product information in a preset shopping cart or wish list (Jo Paragraph 0104-0105).

Regarding Claim 11, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 1 above; and Spivack further teaches display in AR only the in-store customer comment and/or review corresponding to the specific product (Paragraph 0099 teaches the information is rendered translucently and disposed adjacently or partially overlaid with the product or service depicted in the augmented reality environment on the mobile device; the information includes advisory data associated with the product or service (e.g., metadata or tags that are deemed (either automatically by the identifier module, or by another user, or by a merchant or an administrator) relevant to the product or service)).
determine that the NFC reader has detected a product-specific NFC tag or sensor or determine that a product-specific barcode has been scanned.
Jo from same or similar field of endeavor teaches determine that the NFC reader has detected a product-specific NFC tag or sensor or determine that a product-specific barcode has been scanned (Paragraph 0035 and 0159 teach if the tagging information of NFC tagging or RFID tagging is priorly received by the communication unit, the control unit checks information relevant to an object included in the tagging information; then, the control unit checks product information corresponding to the recognized object among product information for each object previously stored in the storage unit; then, the control unit displays the product information on the image information including the object and displayed on the display unit, or displays the product information on the other side where the tagging information is displayed).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the teachings of Jo to determine that the NFC reader has detected a product-specific NFC tag or sensor or determine that a product-specific barcode has been scanned.
There is motivation to combine Jo into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick because of the same reasons listed above for claim 8.

Claim 21 is unpatentable over Spivack (US 20140222558) in view of Tsui (US 20170116596) in further view of Bui (US 20190102845) in further view of Grigg  (US 20180165738). 

Regarding Claim 21, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 9 above; however the combination does not explicitly teach wherein only color of the one or more profile-relevant in-store customer comments and/or reviews is displayed at a first predefined distance from the plurality of products and wherein one or more headlines of the one or more information bubbles is displayed at a second predefined distance from the plurality of products.
Chilukuri from same or similar field of endeavor teaches wherein only color of the one or more profile- relevant in-store customer comments and/or reviews is displayed at a first predefined distance from the plurality of products and wherein one or more headlines of the one or more information bubbles is displayed at a second predefined distance from the plurality of products (Paragraphs 0022, 0024-0025 and 0037 teach an information box may also depict a rating (2-stars in this example) obtained from a third party database; similarly, the information box comprises a symbol; the enhanced view engine may color code information boxes and/or items based on any desired characteristic (i.e., comment/review); an information box may comprise any amount of suitable information, for example, an information box only comprises a site type symbol and a rating (i.e., information box may only have a rating that is color coded); further, information boxes may only display a rating, which may relate to product or service quality; the enhanced view engine may continuously 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the teachings of Chilukuri for only color of the one or more profile-relevant in-store customer comments and/or reviews to be displayed at a first predefined distance from the plurality of products and wherein one or more headlines of the one or more information bubbles is displayed at a second predefined distance from the plurality of products.
There is motivation to combine Chilukuri into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick because abbreviated information boxes, such as information boxes may be utilized in response to there being numerous sites (i.e., items) in a location, which may make it impractical to display larger information boxes that would cover each other on display screen of web client (Chilukuri Paragraph 0024).

Claim 12 is unpatentable over Spivack (US 20140222558) in view of Tsui (US 20170116596) in further view of Bui (US 20190102845) in further view of Grigg 

Regarding Claim 12, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 1 above; however the combination does not explicitly teach receive encrypted data generated by the contactless card based at least in part on a private key for the contactless card stored in a memory of the contactless card; transmit (i) a merchant identifier of a merchant, (ii) a transaction identifier, and (iii) the encrypted data to an authentication server, the authentication server to verify the encrypted data by decrypting the encrypted data based at least in part on the private key for the contactless card stored in a memory of the authentication server; generate, by a virtual account number server based on the verification of the encrypted data, a virtual account number.
Hammad from same or similar field of endeavor teaches receive encrypted data generated by the contactless card based at least in part on a private key for the contactless card stored in a memory of the contactless card (Paragraphs 0042-0043 teach a user's mobile device such as a mobile phone may operate as an NFC reader and perform the features otherwise performed herein by a merchant point-of-sale reader; in so doing, the user mobile device may then perform out of band communications with the EAE server to retrieve and/or calculate information that is not available or not readable from the user's payment card; in so doing, the mobile phone or device may act as a proxy for a secure ; transmit (i) a merchant identifier of a merchant, (ii) a transaction identifier, and (iii) the encrypted data to an authentication server, the authentication server to verify the encrypted data by decrypting the encrypted data based at least in part on the private key for the contactless card stored in a memory of the authentication server (Paragraph 0046 teaches a purchase execution request may be sent to merchant server containing information substantially similar to the purchase initiation input, the purchase execution request may additionally contain data stored on a user's mobile device (e.g., contact information, preference information, and/or the like); merchant server may retrieve a certificate issued by an EAE server and a transaction bounding token request may then be generated, e.g., and a transaction bounding token request may be submitted to EAE server); generate, by a virtual account number server based on the verification of the encrypted data, a virtual account number (Paragraph 0047 teaches EAE server may receive a transaction bounding token request and generate a time-limited, session specific transaction bounding token); transmit, by the virtual account number server, the merchant identifier, the transaction identifier, the virtual account number, and an expiration date associated with the virtual account number, to a merchant server associated with the merchant (Paragraphs 0047-0048 teach the bounding token may be transmitted to a merchant server (or, in one embodiment, a user device) for use in submitting a transaction authorization request; a transaction bounding token response containing the generated bounding token may be sent to the merchant, e.g., a transaction bounding token response, wherein the transaction bounding token includes </certificate> </auth> <bounded_token> <token_bounded_to> <merchant value> <consumer_id value> <session_id value> <transaction amount> <payment_account> <card_num value> <exp_date value>); and process, by the merchant server, the transaction using the transaction identifier, the virtual account number, and the expiration date (Paragraphs 0049-0050 teach the merchant may then extract the bounded token for use in submitting the transaction authorization; the token may be only suitable for authorizing a transaction for a certain length of time, for a certain user, for a certain amount, for certain purchase products, and/or the like; merchant server may submit a transaction authorization request containing the bounded token, e.g., a bounded token transaction authorization request; EAE server may generate a bounded token transaction authorization response, communicating a transaction status (e.g., approved, declined, and/or the like) to the merchant server).

There is motivation to combine Hammad into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick because the user may desire to communicate their payment account information to the merchant without allowing the merchant to recharge the payment account at will (Hammad Paragraph 0039).
However, the combination of Spivack, Tsui, Bui, Grigg, Fitzpatrick, and Hammad does not explicitly teach transmit, by the virtual account number server a card verification value (CVV) associated with the virtual account number to a merchant server associated with the merchant; and process, by the merchant server, the transaction using the CVV.
Weinstein from same or similar field of endeavor teaches transmit, by the virtual account number server, a card verification value (CVV) associated with the virtual account number to a merchant server associated with the merchant (Paragraph 0033 teaches the applicable applet transmits the unique ; and process, by the merchant server, the transaction using the CVV (Paragraph 0033 teaches the issuer bank can then use the full payment card data, which was provided from the consumer's secure element, to determine if the card data is valid using the same fraud mitigation measures used when contactless payment purchases are made at physical merchants).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, Fitzpatrick, and Hammad to incorporate the teachings of Weinstein to transmit, by the virtual account number server a card verification value (CVV) associated with the virtual account number to a merchant server associated with the merchant; and process, by the merchant server, the transaction using the CVV.
There is motivation to combine Weinstein into the combination of Spivack, Tsui, Bui, Grigg, Fitzpatrick, and Hammad because the issuer bank can then use the full payment card data, which was provided from the consumer’s secure element, to determine if the card data is valid using the fraud mitigation measures used at physical merchants (Weinstein Paragraph 0033).

Claims 13-14 are unpatentable over Spivack (US 20140222558) in view of Tsui (US 20170116596) in further view of Bui (US 20190102845) in further view of Grigg (US 20150294385) in further view of Fitzpatrick (US 20190000382) in further view of Greenberger (US 20190156402).

Regarding Claim 13, the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick teaches all the limitations of claim 1 above; however the combination does not explicitly retrieve web-based information corresponding to the plurality of products based at least in part on the received product information; and display in AR the web-based information adjacent to or in close proximate association with the respective plurality of products.
Greenberger from same or similar field of endeavor teaches retrieve web-based information corresponding to the plurality of products based at least in part on the received product information (Paragraph 0066 teaches embodiments of the AR comparison module 105 may, in some embodiments comprise a product module, wherein the product module may perform the task or function of retrieving product information of each object identified by the visual recognition module from one or more product data sources, a local data storage devices and/or network repositories; examples of product data sources that may be queried by the product module in order to retrieve product information may include, but are not limited to searching the manufacturers website, accessible product servers, online retail stores, local and network accessible database records, internet forums, and social media; upon a successful query, the product module may download the product information to the augmented display system; the product ; and display in AR the web-based information adjacent to or in close proximate association with the respective plurality of products (Paragraphs 0028 and 0070 teach as the augmented display system views an object digitally captured or recorded by the augmented display system, the augmented display system may detect the identity of the object using object recognition software, database records of products or other mechanisms and retrieve product information associated therewith; the product information may be overlaid or projected onto a HUD having a graphical user interface that allows the user of the system to view both the retrieved product information and the object (or digital representation thereof) simultaneously; in some embodiments, the user may toggle through different features of the object currently being viewed, as well as product reviews, social media discussions, comparative products (based on what the current user or other users have viewed) and recommendations; the HUD module may render the product information displayed in the GUI and dynamically change the product information as the selected product feature is toggled through by the user; as the user selects a particular feature in the GUI described by the product information, the HUD module may graphically describe the feature in greater detail and/or overlay the specific portion of product information virtually onto the object or digital representation thereof using a virtual indicator).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick to incorporate the 
There is motivation to combine Greenberger into the combination of Spivack, Tsui, Bui, Grigg, and Fitzpatrick because it allows the user of the system to view both the retrieved product information and the objection (Greenberger Paragraph 0028).

Regarding Claim 14, the combination of Spivack, Tsui, Bui, Grigg, Fitzpatrick, and Greenberger teaches all the limitations of claim 13 above; however the combination does not explicitly wherein the web-based information includes one or more of the following: (i) web reviews, (ii) specification sheets, (iii) web ratings, (iv) visual renderings or images of items in each of the plurality of products such that the items are viewable outside a packaging of each product.
Greenberger further teaches wherein the web-based information includes one or more of the following: (i) web reviews, (ii) specification sheets, (iii) web ratings (Paragraph 0073 teaches product information that may be provided and displayed by the HUD module's GUI in accordance with the user's selection of product information to view may include the specifications of the object and reviews about the object by other users or purchasers; the reviews corresponding to the currently viewed object may be presented right on the 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Spivack, Tsui, Bui, Grigg, Fitzpatrick, and Greenberger to incorporate the further teachings of Greenberger for the web-based information to include one or more of the following: (i) web reviews, (ii) specification sheets, (iii) web ratings.
There is motivation to combine further Greenberger into the combination of Spivack, Tsui, Bui, Grigg, Fitzpatrick, and Greenberger because the reviews corresponding to the currently viewed object may be presented on the GUI displayed by the display device while simultaneously viewing the object in real time through the visual recognition system (Greenberger Paragraph 0073).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685